DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on August 8, 2022. Amendments to claims 1, 8, and 15 and cancellation of claims 3, 10 and 17 have been entered. Claims 1, 2, 4-9, 11-16 and 18-20 are pending, and have been examined. The reasons for allowable subject matter over prior art was already discussed in the Office action mailed on February 3, 2022 and hence not repeated here. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a computer-implemented method for a multichannel resource operation hub with selectability interface to process resource transfer request, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial interactions including agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below. 

 	Analysis
Step 1: In the instant case, claim 15 is directed to a process. 
	Step 2A – Prong One: The limitations of “providing a computing system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations: identifying and extracting user resource distribution accounts; generating a user specific operation hub comprising the user resource distribution accounts; generating resource envelopes within the user specific operation hub and allocate resources into the resource envelopes; setting rules for resource envelopes including threshold allocations and locking of resources within the resource envelopes; presenting a selectability interface allowing for user manipulation or resources across the envelopes and real-time status updates of the envelopes and visualization of a total resource amount across all user resource distribution accounts and a real-time status update of a total resource amount across all user resource distribution accounts; identifying a resource transfer request and match the resource transfer request to resources within a specific resource envelope; triggering resource transfer request denial via the selectablity interface upon identification that the resource transfer request is matched to a specific resource envelope that is locked for real-time resource allocation confirmation; confirming and processing resource transfer request upon user confirmation; and displaying a manipulation to the specific resource envelop on the selectability interface based in the user confirmation” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial and/or legal interactions including agreements in the form of contracts. Confirming and processing resource transfer request upon user confirmation is fulfilling agreements in the form of contracts. That is, other than, a computer processing device, a selectability (user) interface, and a non-transitory computer readable medium, nothing in the claim precludes the steps from being performed as a method of organizing human activity. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a computer-processing device, a selectability (user) interface and a non-transitory computer readable medium of a computing system to perform all the steps. A plain reading of Figure 1 and associated descriptions in paragraphs including paragraphs [0024] – [0032], [0041] and [0049] – [0054] of the specification, reveals that a system comprising a memory and a generic processor suitably programmed is used execute the claimed steps. Based on at least the description in paragraph [0020] of the specification, the selectability (user) interface is broadly interpreted to include generic software suitably programmed to allow a user to input commands and data to direct the processing device to execute instructions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor (of the processing device) and the selectability (user) interface in all the steps are recited at a high-level of generality (i.e., as a generic processing components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 15 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor (of a processing device), a selectability (user) interface, and a non-transitory computer readable medium to perform the claimed steps of amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 15 is not patent eligible. Independent claims 1 and 8 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 2, 4-7, 9, 11-14, 16 and 18-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2, 9, and 16, the steps “wherein generating resource envelopes within the user specific operation hub and allocate resources into the resource envelopes further comprises allowing user generation of envelopes and system generation of envelopes for event savings, balance projection, and reoccurring resource distribution requirements” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intended use of the components of the system.  
In claims 4, 11, and 18, the steps “wherein the resource envelopes comprise resources in a sub-location within the user specific operating hub, wherein the resources within the resource envelopes are designated for a specific product, event, or payment” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the resource envelopes, which is a component of the system.  
In claims 5, 12, and 19, the steps “further comprising allowing third party access to one or more of the resource envelopes upon user approval, wherein third party access includes allowing for withdraw, deposit, and manipulation of resources within the one or more of the resource envelopes” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process.  
In claims 6, 13, and 20, the steps “further comprising triggering resource transfer request denial and a user notification of the denial upon identification that the resource transfer request is matched to a specific resource envelope will be below a threshold resource amount after the resource transfer is processed” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process.  
In claims 7 and 14, the steps “wherein identifying and extracting user resource distribution accounts further comprises extracting user resource distribution accounts from third party financial institutions” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments
4.	In response to Applicants arguments on pages 8-10 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101, the Examiner respectfully disagrees. 
Response to Applicants’ arguments regarding Step 2A – Prong one: 
The claims recite a computer-implemented method for a multichannel resource operation hub with selectability interface to process resource transfer request, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial interactions including agreements in the form of contracts as discussed in the rejection. Confirming and processing resource transfer request upon user confirmation is fulfilling agreements in the form of contracts. Hence, the claims recite an abstract idea. 
Response to Applicants’ arguments regarding Step 2A - Prong two and Step 2B: 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The additional elements recited in the claim are a computer-processing device, a selectability (user) interface and a non-transitory computer readable medium of a computing system to perform all the steps. A plain reading of Figure 1 and associated descriptions in paragraphs including paragraphs [0024] – [0032], [0041] and [0049] – [0054] of the specification, reveals that a system comprising a memory and a generic processor suitably programmed is used execute the claimed steps. Based on at least the description in paragraph [0020] of the specification, the selectability (user) interface is broadly interpreted to include generic software suitably programmed to allow a user to input commands and data to direct the processing device to execute instructions. Such interfaces facilitate faster input/ selection and make the graphical user interface (GUI) user-friendly. The Applicants did not invent the feature of using GUI for making or confirming a selection. These features are generic features in graphical user interface (GUI) display. The Applicants are merely using these generic features, on a processing device, to execute an abstract concept. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor (of the processing device) and the selectability (user) interface in all the steps are recited at a high-level of generality (i.e., as a generic processing components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The Examiner does not see the parallel between the Applicant’s claims and Claim 1 of Example 37 (Example 37 herein after). There is no similarity between the concept of a computer-implemented method for a multichannel resource operation hub with selectability interface (in the Applicant’s claims) and the concept of a method of rearranging icons on a graphical user interface (GUI) of a computer system. Example 37 recites “A method of rearranging icons on a graphical user interface (GUI) of a computer system, the method comprising: receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon; determining, by a processor, the amount of use of each icon over a predetermined period of time; and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use”. The claim recites the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. No such features are present in the Applicants’ claims. There is no receiving a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. There is no similarity between the feature of “automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use” (in Example 37) and the feature of “collapsing disparate accounts of the user into a single centralized interface results in an improved user interface for electronic devices” in the Applicant’s claims. Therefore, Applicants’ arguments are not persuasive. 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, the claims are not patent eligible. 	
	The Applicant’s invention is a business solution, using computers in their ordinary capacity, to a problem rooted in abstract idea. Providing a centralized location from which the user can access all their accounts is a business problem not a technological problem. There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processing device” and or the “selectability (user) interface” are somehow made more efficient or that the manner in which these computer elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the abstract idea of using a multichannel resource operation hub with selectability interface to process resource transfer request, for which the computer is used as a tool in its ordinary capacity. The computer is merely a platform on which the abstract idea is implemented. Hence, the claims are directed to an abstract idea. Therefore, Applicants’ arguments are not persuasive.
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Castinado et al. (US Pub. 2017/0330159 A1) discloses a custodial block chain network which is a distributed network of systems, including at least a first entity system, a second entity system, and a custodian entity system, wherein the network allows the first entity to quickly, securely, and easily allocate resources associated with a first user, via an electronic contract stored in the block chain, from the first entity to a second user associated with a second entity. The custodian entity system provides, through the use of the network, resource pools for the first and the second entities, and holds allocated resources from the first entity system until acceptance of the electronic contract. Upon acceptance of the electronic contract, the resources are released by the custodian entity to the resource pool associated with the second entity allowing the second entity to provide the allocated resources to the second user.

6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

October 23, 2022